Citation Nr: 1126677	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-35 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 1, 2006, for the grant of total disability evaluation for compensation purposes based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The appellant had active service from August 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In January 2008, the appellant testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.  

The claim was previously remanded in November 2009 for further development.  The requested development has been completed and the issue is ready for appellate review.

The Board notes that in a rating decision of March 2001, the RO granted an earlier effective date for the grant of TDIU of January 1, 2006.  However, as there remains the possibility of an earlier effective date, the issue remains on appeal.  The issue on the title page has been rephrased accordingly.  


FINDINGS OF FACT

1.  The appellant filed an implicit claim for TDIU on January 22, 2003, as part of his claim for an increased rating for his service connected disabilities, and there is no document in the claims file dated prior to January 22, 2003 that could be construed as a claim, formal or informal, for a TDIU.

2.  The appellant met the schedular criteria for TDUI effective January 22, 2003.

2.  From January 22, 2003 to January 1, 2006 the appellant has been able to maintain substantially gainful employment.


CONCLUSION OF LAW

An effective date prior to January 1, 2006 for the grant of a TDIU is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant's claim regarding the effective date of TDIU arises from an appeal of a grant of an increased rating for his service connected disabilities and subsequent grant of TDIU.  Courts have held that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007.  Therefore, no further notice is needed under VCAA.

Irrespective of the above it is noted that in a January 2008 hearing before the undersigned, the presiding Veterans Law Judge explained and identified potentially relevant additional evidence that the appellant may submit in support of his claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103 (2010).

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the appellant's January 2008 hearing, along with various statements submitted by the appellant and financial statements also submitted by the appellant.  The Board finds that no additional action to further develop the record is warranted.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).

The effective date of an award of increased compensation (including a TDIU claim) shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran , it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2010).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157 (2010).  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An award of TDIU may be granted if the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When determining basic eligibility for TDIU, 38 C.F.R. § 4.16 provides that TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Disabilities resulting from common etiology or a single accident, and disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric) are to be considered as one disability for the purposes of determining whether the applicant has a disability ratable at 60 percent or more. Id.

As an initial matter, the Board notes that the appellant had been granted service connection for cervicogenic headaches and cervical spondylosis effective July 1972 with a noncompensable rating for both.  The appellant filed a claim for an increased rating on January 22, 2003.  Consequently, the disability rating for cervicogenic headaches was increased to 50 percent disabling effective January 22, 2003; and the disability rating for cervical spondylosis was increased to 30 percent effective January 22, 2003.  Moreover, service connection for depression was granted and assigned a 30 percent disabling effective January 22, 2003.  Accordingly, the Board finds schedular criteria for TDIU have been met since January 22, 2003.  38 C.F.R. § 4.16 (2010).  Additionally, the Board finds that the appellant filed an implicit claim for TDIU at the time he filed a claim for an increased disability rating on January 22, 2003.  

The appellant was initially granted TDIU, effective August 20, 2008, in an April 2009 rating decision.  This date was chosen, according to the rating decision, because it was the date that entitlement to the benefit arose based on medical evidence and VA regulations.  Thereafter, in a rating decision of March 2011, the RO granted an earlier effective date of January 1, 2006 for the grant of TDIU.  The RO based the grant of the earlier effective date of January 1, 2006 on the fact that prior to January 1, 2006, the appellant continued to be gainfully employed.  

As noted, TDIU has been granted effective January 1, 2006.  As the appellant met the schedular criteria effective January 22, 2003, the Board will consider whether the appellant was entitled to TDIU at any time between January 22, 2003 and January 1, 2006.

The appellant was afforded a VA examination in August 2008 to determine the impact of his service connected disabilities on his employability.  The examiner opined there is a greater than 50 percent probability, in other words it is more likely than not, that the appellant could not obtain or sustain gainful employment.  He stated that the impact of each of his three service connected conditions might be enough to make him unemployable, the combination of all three certainly does.  

The appellant was afforded another VA examination in June 2010.  At the time, the examiner stated that the appellant was an attorney but not employed.  He noted he was last employed in 1995 and had tried to work independently from 1998 to 2006 one to two hours a week.  The examiner noted that he was unable to work after 1995 because of his severe neck pain and intractable cervicogenic, migraine headaches.  The examiner further stated that the appellant had been on narcotic treatment which cause moderately severe drowsiness, fatigue, memory impairment and that the combination of his service connected conditions with his pain medication impacted his ability to secure or maintain gainful employment after 1995.  

Another VA opinion was obtained in June 2010.  The examiner was the same who provided the August 2008 opinion.  At the time, the examiner, a clinical neuropsychologist, opined that the appellant's unemployability predates January 22, 2003.  He stated that despite the appellant's efforts to maintain a legal practice he was unable to do so.  He also stated that the overwhelming data suggests that the appellant has in fact only ever been marginally employed.  While he was able to work for himself, it was only in a limited capacity.  He finally stated that the evidence is 1quite clear that the appellant has been unemployable predating January 2003.  

The appellant submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in March 2010.  He stated that he had last worked full time in 1995 and had become too disabled to work as of 2006.  In an accompanying statement, he noted he had earned $1,029 a month in 2003, $1,114 a month in 2004, $1,100 a month in 2005 and $723 in 2006.  

With regard to the evidence presented, the Board finds the appellant to be credible in his description of symptomatology.  Specifically, the Board notes that he has been consistent in his reported level of disability and such reports are corroborated by the observations of medical professionals.  The Board's review of the record indicates that potential schedular entitlement arose on January 22, 2003 at the time he met the schedular criteria for TDIU.  38 C.F.R. §§ 4.16, 4.25, 4.26 (2010).  Accordingly, that is the date of claim for TDIU.  Prior to that date, the appellant had not applied for TDIU.  Indeed, the claim for TDIU is an implicit claim at the time he filed for an increased rating on January 22, 2003.  Prior to that date, there was no formal claim, informal claim or any communication which could be interpreted as a claim for an increased rating or TDIU.  

As noted, TDIU has been granted effective January 1, 2006.  Therefore, the Board must look at whether the appellant was entitled to TDIU at any time between January 22, 2003 and January 1, 2006.  In that regard, the Board notes that the requirements for TDIU are multifactorial.  Not only must the appellant meet the requirements under 38 C.F.R. § 4.16 but it must also be shown that the service-connected disabilities preclude the appellant from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. § 3.40.

Substantially gainful employment is defined as employment ordinarily followed by the non-disabled to earn a livelihood, with earnings common to the particular occupation in the community where the appellant resides.  VA Adjudication Manual, M21-1, Paragraph 50.55(8).  This definition suggests that a veteran should earn a living wage from substantially gainful employment.  Beatty v. Brown, 6 Vet. App. 532, 538 (1994).  It follows, then, that the ability to work only a few hours a day or only sporadically would not be considered substantially gainful employment.  South v. Derwinski, 3 Vet. App. 121, 124 (1992).  Marginal employment exists when a veteran is working but earns an annual income that falls below the poverty threshold for one person, as established by the U.S. Department of Commerce, Bureau of the Census.  38 C.F.R. § 4.16(a).

According to the Bureau of the Census, the poverty threshold for one person under 65 years old was $9,393 in 2003, $9,645 in 2004, and $9,973 in 2005.  According to the appellant's work history submitted in March 2010, he earned $1,029 a month in 2003 or $12,348 for the year; he earned $1,114 a month in 2004 or $13, 368 for the year; and he earned $1,100 a month in 2005 or $13,200 for the year.  All three years the appellant earned wages which exceeded the poverty thresholds established by the Bureau of Census.  Accordingly, he is considered to have been gainfully employed.  

While the appellant met the schedular requirement as of January 22, 2003, the record reflects that he stayed gainfully employed through January 1, 2006.  The Board is cognizant of the fact that the appellant submitted maximum monthly earnings in his supporting statement of March 2010.  However, this was the information provided by the appellant and there is no other income evidence of record.  The Board accepts the appellant's statements as accurate.  

In sum, the evidence shows that the date of claim for TDIU was January 22, 2003, the date when the appellant met the schedular requirements for TDIU and the date of the claim for an increased disability rating.  Prior to that date, there was no claim, no informal claim and no communication which expressed an intent to file a claim for an increased rating or TDIU.  Moreover, the record reflects that the appellant was gainfully employed until January 1, 2006.  Indeed, the record reflects that his yearly earnings in 2003, 2004 and 2005 exceeded the poverty thresholds.  Therefore, he did not meet the requirements for TDIU from January 22, 2003 to January 1, 2006.  Accordingly, there is no basis on which to grant an earlier effective date, earlier than January 1, 2006 for TDIU.


ORDER

An effective date, earlier than January 1, 2006, for TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


